Action by the infant plaintiff to recover damages for personal injuries sustained when, at the age of seven years, she f eU into an unguarded trench in a city street. Her father, who sued to recover for medical expenses and loss of services, died before the trial and the infant’s mother was substituted. No proof was offered as to medical expenses and the mother’s case went to the jury on the sole question of loss of services. At the close of plaintiff’s case the complaint was dismissed as to the City of. New York and Brooklyn and Queens Transit Corporation. The jury found a verdict of $10,000 for the infant and $2,500 for the mother, and from the judgment entered thereon and the order denying motions to dismiss complaint and set aside the verdict, defendant Bronx Water Works *840Corporation appeals. Judgment and order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ.